

Modification and Consolidation Agreement
Carr Miller Capital LLC Promissory Notes
Indigo-Energy, Inc.
 
$8,376,169
Dated: 3-25-2010
Principal Amount
State of Nevada   

 
Modification Date- On or before March 25, 2010
Due Date-  March 25, 2014


This Modification and Consolidation Agreement (the “Agreement”) is made and
entered into as of this ___ day of March 2010 by and between Indigo-Energy Inc.,
a corporation organized under the laws of the State of Nevada (the “Company”),
and Carr Miller Capital, LLC (“CMC” and together with the Company, the
“Parties”).


WHEREAS, the Company previously issued various promissory notes as set forth in
Exhibit A (the "Old CMC Notes") to CMC in the aggregate principal amount of
$7,284,508;


WHEREAS, loans from CMC has provided the Company with sufficient working capital
which has allowed the Company to remain solvent and remain current in the
filings required by the Securities and Exchange Commission;


WHEREAS, the Parties have agreed that it is in their best interests to modify
all of the terms provided under the Old CMC Notes, including those terms
relating to interest and maturity; and


NOW THERFORE, the Parties hereto agree as follows:


Section 1.  Settlement of the Old CMC Notes.  Effective upon the execution of
this Agreement, the Parties hereby agree to restructure the Old CMC Notes as
follows:


a.   
As an inducement to enter into this Modification and Consolidation Agreement, a
total of 1 share of the Company’s common stock will be issued to CMC for each
dollar of principal within thirty days of execution of this Agreement.



b.   
The Old CMC Notes in the principal aggregate amount of $7,284,508 plus any
interest accrued and penalties thereon will be amended and replaced by a revised
promissory note (the “Revised Note”), a copy of which is attached as Exhibit B,
which shall be delivered to CMC upon the execution of this Agreement and which
shall provide for the following:


 
 

--------------------------------------------------------------------------------

 


 
1)   
The interest rate payable on the Revised Note shall be simple interest at ten
percent (10%) per annum;

 
2)   
The principal amount and interest due on the Revised Note shall be payable in
equal monthly installments beginning in the twenty fifth month from the date of
execution in equal monthly payments fully amortizing the principal and interest
of such Revised Note until the Maturity Date; and

 
3)   
That upon issuance of the Revised Note, the Old CMC Notes shall be deemed to be
released and all of the Company’s liabilities or obligations under the Old CMC
Notes shall be extinguished.



Section 2. Successors. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective administrators, representatives,
executors, successors and assigns, either by reason of death, incapacity,
merger, consolidation, and/or purchase or acquisition of substantially all of
the Company's assets or otherwise.


Section 5. Governing Law.  Each Party acknowledges that it has been represented
by counsel in connection with this Agreement, and has executed the same with
knowledge of its consequences. This Agreement is made and entered into under
Nevada law and shall be interpreted, enforced and governed under the laws of the
laws of Nevada without regard to its conflicts of laws principles.


Section 6. Paragraph Headings. The paragraph headings used in this Agreement are
intended solely for convenience of reference and shall not in any manner
amplify, limit, modify or otherwise be used in the interpretation of any of the
provisions hereof.


Section 7. Severability. Should any of the provisions of this Agreement be
declared or be determined to be illegal or invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be a part of
this Agreement.


Section 8. Entire Agreement. Except as provided in the next sentence, this
Agreement sets forth the entire agreement between the Parties, and fully
supersedes any and all prior agreements or understandings between the Parties
pertaining to the subject matter hereof , including, but not limited to, the Old
CMC Notes. Notwithstanding the foregoing, if either party defaults in any
payments due under this Agreement, or defaults in any other term or provision of
this Agreement, the other party shall be entitled to enforce this Agreement, at
its sole option.


Section 9. Counterparts. This Agreement may be executed in counterparts.  Each
counterpart shall be deemed an original, and when taken together with the other
signed counterpart, shall constitute one fully executed Agreement.


Section 10. Further Assurances. From and after the date hereof, the parties
hereto shall take all actions, including the execution and delivery of all
documents, necessary to effectuate the terms hereof.

 
 

--------------------------------------------------------------------------------

 


Section 11. Survival. All obligations of the Parties as set forth herein shall
survive the execution and delivery hereof.


IN WITNESS WHEREOF, the Parties have caused this Agreement to be entered into as
of the date first written above.
 
INDIGO-ENERGY, INC.
 
/s/ Steven P. Durdin
By: Steven P. Durdin
Title: Chief Executive Officer
Date:

 
CARR MILLER CAPITAL, LLC
 
/s/ Everett Miller
By: Everett Miller
Title:
Date:



CMC Restructured Mod Agr 032510

 
 

--------------------------------------------------------------------------------

 

Exhibit A
 

 
 Type
 
Principal
Amount
   
Original
Stated
Interest
Rate
 
Origination
Date
Maturity
Date,
including
extensions
                   
Old CMC Notes
                 
CMC Secured Note
Secured Prom Note
  $ 2,861,217.53       10 %
11/30/2008
11/30/2013
CMC XVI
Promissory Note
  $ 1,080,000.00       10 %
12/16/2008
12/16/2010
CMC XV
Promissory Note
  $ 200,000.00       20 %
12/31/2008
12/31/2013
CMC XIII
Promissory Note
  $ 500,000.00       20 %
12/30/2008
12/30/2013
CMC XIV
Promissory Note
  $ 400,000.00       20 %
12/31/2008
12/31/2013
CMC XVII
Promissory Note
  $ 330,000.00       20 %
1/29/2009
1/29/2014
CMC XVIII
Promissory Note
  $ 250,000.00       10 %
2/6/2009
2/6/2014
CMC XX
Promissory Note
  $ 500,000.00       10 %
2/20/2009
2/20/2011
CMC XIX
Promissory Note
  $ 50,000.00       10 %
2/25/2009
2/25/2014
CMC XXI
Promissory Note
  $ 225,000.00       10 %
3/10/2009
3/10/2011
CMC XXII
Promissory Note
  $ 200,000.00       10 %
3/19/2009
3/19/2011
CMC XXIII
Promissory Note
  $ 100,000.00       10 %
4/30/2009
4/30/2011
CMC XXIV
Promissory Note
  $ 50,000.00       10 %
5/6/2009
5/6/2014
CMC XXV
Promissory Note
  $ 75,000.00       10 %
6/5/2009
6/5/2011
CMC XXVI
Promissory Note
  $ 40,000.00       10 %
6/30/2009
6/30/2011
CMC XXVII
Promissory Note
  $ 15,000.00       10 %
7/16/2009
7/16/2011
CMC XXVIII
Promissory Note
  $ 333,290.96       10 %
7/30/2009
7/30/2011
CMC XXIX
Promissory Note
  $ 75,000.00       10 %
3/3/2010
3/3/2012
TOTAL
    $ 7,284,508.49              

 
 
 

--------------------------------------------------------------------------------

 

Exhibit B – “Revised Note”


Promissory Note
Carr Miller Capital LLC
Indigo-Energy, Inc.
 
$8,376,169
Dated: 3-25-2010
Principal Amount
State of Nevada   

 
Funding Date- On or before March 25, 2010
Due Date-  March 25, 2014
 
FOR VALUE RECEIVED, Eight Million Three Hundred and Seventy-Six Thousand One
Hundred Sixty-Nine Dollars ($8,376,169), the undersigned, Indigo-Energy, Inc., a
Nevada Corporation, located at 701 N. Green Valley Parkway, Suite 200,
Henderson, NV 89074 (Borrower) hereby promises to pay to the order of
Carr-Miller Capital (Maker) the sum of $8,376,169.  Said sum shall be paid in
the manner following:


This Promissory Note shall bear simple Interest at ten percent (10%) per annum
from the Funding Date to the Due Date.


Commencing March 25, 2012, Borrower shall make 24 equal monthly payments of
interest and principal amounting to Four Hundred Sixty Seven Thousand Eight
Hundred and Four Dollars ($467,804).


Borrower may prepay this note at any time without penalty of Principal amount
and pro-rata interest.


This Note shall at the option of the Maker be immediately due and payable upon
the occurrence of any of the following:


 
1.   
Breach of any condition of the Modification and Consolidation Agreement.

 
2.   
Upon the insolvency, dissolution, or liquidation of the Borrower.



In the event this note shall be in default, and placed with an attorney for
collection, then the Borrower agrees to pay all reasonable attorney fees and
costs of collection. Payments not made within 10 days of due date shall be
subject to a late charge of 10% of said payment.  All payments hereunder shall
be made to the Maker.
 
 
 

--------------------------------------------------------------------------------

 

The Borrowers agree to be fully bound hereunder until this note shall be fully
paid and waive demand, presentment and protest and all notices thereto and
further agrees to remain bound, notwithstanding any extension, renewal,
modification, waiver, or other indulgence by the Maker or upon the discharge or
release of the Borrowers, or upon the exchange, substitution, or release of any
collateral granted as security for this Note.  No modification or indulgence by
Maker shall be binding unless in writing, and any indulgence for one occasion
shall not be an indulgence for any other or future occasion.  This Note shall
take effect as a sealed instrument and shall be construed, governed, and
enforced in accordance with the laws of the State of Nevada.


Signed the date recorded below:
 

        
Steven P. durdin, CEO
 
Date
 
Indigo-Energy, Inc.
     

 
Accepted by Maker:
 

           
Carr-Miller Capital
 
Date
 
TIN
 

 
 
 

--------------------------------------------------------------------------------

 